J-S50022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ELIJAH BUMPESS

                            Appellant               No. 2051 EDA 2013


             Appeal from the Judgment of Sentence June 20, 2013
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003179-2012


BEFORE: PANELLA, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                       FILED SEPTEMBER 18, 2015

       Appellant, Elijah Bumpess, appeals from the June 20, 2013 aggregate

judgment of sentence of five to fifteen years’ imprisonment, plus five years’

probation, imposed following a conviction by jury of robbery, criminal

conspiracy, firearms not to be carried without a license, carrying firearms on

public streets or public property in Philadelphia, possessing instruments of

crime, and possession with intent to deliver a controlled substance. 1 After

careful review, we affirm.

       The trial court has set forth the relevant factual background of this

case as follows.

____________________________________________


1
  18 Pa.C.S.A. §§ 3701, 903, 6106, 6108, 907, and 35 P.S. § 780-
113(a)(30), respectively.
J-S50022-15


                 The complainant, Mr. Randy Nevrotski,
          testified that on the evening of October 21, 2011 he
          was employed by Kev’s Auto Salvage as a tow truck
          operator. At approximately 7:00 p.m., he received a
          phone call from a blocked phone number asking him
          to come “to pick up a junk car,” directing him to
          vicinity of 67th Street and Upland Avenue in the City
          of Philadelphia. After obtaining a contact number
          from the caller, he drove to the location, arriving at
          approximately 8:00 - 9:00 p.m. He described the
          lighting conditions on his arrival as being dark[,] but
          sufficiently lit by street lights so that he could see.

                Mr. Nevrotski testified that, on arriving, he
          dialed the contact number and told the customer
          that he had arrived to buy the car.            Shortly,
          thereafter, a male, later identified as Mr. Williams,
          exited the corner premises, 6020 67th Street, and
          approached him.       After a brief discussion, Mr.
          Nevrotski     asked    him    for   the     appropriate
          documentation before completing the transaction.
          As Mr. Williams appeared to be looking for the
          paperwork, a second man, approached from the
          front of the truck pointing a shiny silver hand gun at
          Mr. Nevrotski’s chest and stomach area. Both men
          demanded he give them his money. Mr. Williams
          then searched Mr. Nevrotski’s pockets removing his
          driver’s license, business credit card, medical I.D[.]
          card, cash and miscellaneous receipts. Mr. Nevrotski
          was then told to get back in his truck.

                 After getting back in his truck he observed Mr.
          Williams running up 67th Street and gave chase. He
          testified that Mr. Williams turned right at the corner
          and then right again into the alleyway behind the
          houses fronting 67th Street. On entering the alley,
          Mr. Nevrotski found his path blocked by parked cars,
          and, on seeing a police car at the other end, he
          backed out of the alley returning to his original
          starting point, flagging down the police car. After
          relating these events to the officers[,] he observed
          Mr. Williams and the second man run into the house
          through the front door and alerted the officers of
          this.

                                   -2-
J-S50022-15



                 Philadelphia Police Officer Joy Gallen-Ruiz
          testified that on the evening of October 21, 2011, at
          approximately 9:15 p.m., she was on routine patrol
          with her partner when she was stopped by Mr.
          Nevrotski who reported that he had been robbed by
          two black males who had run into the premises 2020
          67th Street.      On receiving this information she
          immediately called for backup.        Additional police
          officers arrived a short time later and were admitted
          to the premises, while she remained outside. She
          then observed Philadelphia Police Officer Ragsdale
          bring [Appellant] and Mr. Williams out of the house
          and sit them down on the front steps.           Officer
          Gallen-Ruiz then entered the premises and
          proceeded to the middle bedroom in the basement
          where she recovered, from on top of the bed in the
          room, the items taken from Mr. Nevrotski, including
          his company credit card, his medical card and his
          driver’s license.

                 Philadelphia Police Officer Troy Ragsdale
          testified that he was working alone in plainclothes
          when he proceeded to 2020 67th Street on receiving
          a report of the robbery at that location. On being
          given permission to enter the premises, he
          proceeded directly to the basement where he
          encountered [Appellant] and Mr. Williams in the
          middle bedroom. He testified that [Appellant] was
          sitting on the bed and Mr. Williams was attempting
          to leave the room. After ordering the two men to go
          upstairs, he observed, on top of the mattress, Mr.
          Nevrotski’s drivers license and company credit card
          in addition to a black bandana and puffy black coat.

                 Philadelphia Police Detective Mary Kuchinsky
          testified that on October 21, 2011, at approximately
          10:00 p.m., she was assigned to investigate the
          robbery at 2020 67th Street. After interviewing the
          responding officers and Mr. Nevrotski, she obtained a
          search warrant for the premises. On executing the
          warrant she recovered, from the middle bedroom in
          the basement, a “Huggies container” containing
          several clear plastic bags of a green weedy

                                   -3-
J-S50022-15


            substance, which tested positive for Marijuana. She
            also recovered from this container “new and unused
            packaging commonly used to package narcotics and
            a small scale” as well as [Appellant]’s social security
            card and mail addressed to him at that address. In
            addition to these items, she also recovered a black
            and white bandana next to the “Huggies container.”

                  Detective Kuchinsky also testified that she ….
            recovered from the premises a black and silver .40
            caliber  handgun     and  a    black    .45   caliber
            semiautomatic handgun.     She also testified that
            these handguns were properly registered to another
            occupant of the premises. At the conclusion of the
            Commonwealth’s case in chief, it was stipulated by
            and between the parties that both firearms were
            operable and that on October 21, 2011, [Appellant]
            was not licensed to carry a firearm in the
            Commonwealth of Pennsylvania or in the City and
            County of Philadelphia.

Trial Court Opinion, 3/11/14, at 3-6.

      Appellant was arrested on October 22, 2011. Thereafter, on January

3, 2013, a two-day jury trial commenced, at the conclusion of which the jury

found Appellant guilty of the aforementioned crimes. On June 20, 2013, the

trial court sentenced Appellant to five to fifteen years’ imprisonment,

followed by five years’ probation. On July 18, 2013, Appellant filed a timely

notice of appeal. On July 22, 2013, the trial court ordered Appellant to file,

within 21 days, a concise statement of errors complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b). On August

8, 2013, Appellant timely complied, stating (1) the “verdict was against the

weight of the evidence[,]” and (2) “[t]he evidence adduced at trial was

insufficient to sustain the verdict of guilty.”     Appellant’s Rule 1925(b)

                                     -4-
J-S50022-15


Statement, 8/8/13. On March 11, 2014, the trial court filed its Rule 1925(a)

opinion.

      On appeal, Appellant raises the following issue for our review.

             A. Did the trial court err when it found that there
             was sufficient evidence to prove, beyond a
             reasonable doubt, the criminal offenses of robbery,
             criminal conspiracy, firearms not to be carried
             without a license, carrying firearms on public streets
             or public property in Philadelphia and possessing
             instruments of crime?

Appellant’s Brief at 2.

      Prior to addressing the merits of Appellant’s claim, we must determine

whether Appellant has preserved his issue for appellate review. By its text,

Rule 1925(b) requires that concise statements “identify each ruling or error

that the appellant intends to challenge with sufficient detail to identify all

pertinent issues for the judge.”        Pa.R.A.P. 1925(b)(4)(ii); see also

Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa. Super. 2006) (stating

“[w]hen a court has to guess what issues an appellant is appealing, that is

not enough for meaningful review[]”), appeal denied, 919 A.2d 956 (Pa.

2007).     Any issues not raised in accordance with Rule 1925(b)(4) will be

deemed waived. Pa.R.A.P. 1925(b)(4)(vii). Our Supreme Court has made

clear that Rule 1925(b) is a bright-line rule.   Commonwealth v. Hill, 16

A.3d 484, 494 (Pa. 2011). Additionally, with regard to claims pertaining to

the sufficiency of the Commonwealth’s evidence, we have stated as follows.

             In order to preserve a challenge to the sufficiency of
             the evidence on appeal, an appellant’s Rule 1925(b)

                                     -5-
J-S50022-15


            statement must state with specificity the element or
            elements upon which the appellant alleges that the
            evidence was insufficient. Such specificity is of
            particular importance in cases where, as here,
            the appellant was convicted of multiple crimes
            each of which contains numerous elements that
            the Commonwealth must prove beyond a
            reasonable doubt.

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013) (internal

quotation   marks    and   citations   omitted;   emphasis   added);    accord

Commonwealth v. Williams, 959 A.2d 1252, 1256 (Pa. Super. 2008).

      Appellant’s Rule 1925(b) statement baldy asserts, “[t]he evidence

adduced at trial was insufficient to sustain the verdict of guilty.” Appellant’s

Rule 1925(b) Statement, 8/8/13.         In said statement, Appellant fails to

specify which elements of which crimes he is challenging. Accordingly, we

agree with the trial court that Appellant’s issue is waived for failure to

sufficiently raise it in his Rule 1925(b) statement. See Trial Court Opinion,

3/11/14, at 6-8 (finding waiver on the basis that Appellant’s statement was

“vague on its face” as Appellant “was convicted of six serious offenses

emanating from both robbing Mr. Nevrotski at gun point and possession of

illegal drugs[]”); Garland, supra; Williams, supra.




                                       -6-
J-S50022-15


       Therefore, we conclude that Appellant has waived his only issue on

appeal.2 Accordingly, we affirm the trial court’s June 20, 2013 judgment of

sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/2015




____________________________________________


2
  If we were to reach the merits of Appellant’s sufficiency issue, we would
conclude the trial court has extensively and accurately addressed Appellant’s
issue in its Rule 1925(a) opinion. The trial court’s opinion fully addresses
each of the five charges, and Appellant’s alternative argument raised in his
appellate brief regarding his identity pertaining to each of the crimes. See
generally Trial Court Opinion, 3/11/14, at 8-13. Accordingly, if we were to
reach the merits of Appellant’s claim, we would affirm on the basis of the
March 11, 2014 opinion of the Honorable Charles J. Cunningham, III.



                                           -7-